Citation Nr: 1435742	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of a right ring finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975 and from July 1986 to January 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2012, this matter was remanded for additional development.  

The issue of an extraschedular evaluation for residuals of a right ring finger fracture  is addressed in the REMAND and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The service-connected residuals of a right ring finger fracture are manifested by pain that is not objectively demonstrated without ankylosis, amputation, or arthritic changes.


CONCLUSION OF LAW

The criteria for a scheduler compensable disability rating for the service-connected residuals of a right ring finger fracture have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.71a, Diagnostic Codes 5155, 5227, 5230 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In February and December 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2008 and June 2012, which, taken together, fully addressed the rating criteria and included a review of the Veteran claims file.  This evidence is sufficient to evaluate the Veteran's claim.

This matter was remanded in May 2012, to provide the Veteran with an updated VA examination and obtain updated treatment records.  Treatment records were obtained and an adequate VA examination was afforded to the Veteran in June 2012.  As such, the Board finds that there was substantial compliance with the terms of the Board's remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Analysis.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. §5107(b).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).  

In this case, the RO has rated the Veteran's service-connected right ring finger disability as noncompensable under Diagnostic Code 5227.  

Under Diagnostic Code 5227, a noncompensable rating is warranted for unfavorable or favorable ankylosis of the ring or little finger on the major or minor hand. 38 C.F.R. § 4.71a, Diagnostic Code 5227.  There is no higher disability evaluation available under Diagnostic Code 5227.  Id.  When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id., at Note.

Under Diagnostic Code 5230, a noncompensable rating is warranted for any limitation of motion of the ring or little finger on the major or minor hand.  There is no higher disability evaluation available under Diagnostic Code 5230.  Id.  

A compensable rating for a fourth finger disability requires amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Under Diagnostic Code 5156, amputation of the ring finger, a 10 percent evaluation is warranted for amputation of the ring finger on the major or minor hand, without metacarpal resection, at the PIP joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  It is noted that single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  38 C.F.R. § 4.71a, Note following Diagnostic Code 5156.  In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216, unfavorable ankylosis of five digits of one hand.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and PIP joints either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and PIP joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Id at Note (3)(ii).  Note (3)(iii) indicates that if only the metacarpophalangeal or PIP joints were ankylosed and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  Id., at Note (3)(iii). 

On VA examination in April 2008, the Veteran reported that he fractured his hand when he was working on a bulldozer and the wrench slipped, causing his right hand to forcefully slam into the bulldozer.  He was put into a full cast for several weeks.  He indicated that he was unable to move the PIP joint for years following the injury, but had gotten some motion back.  Currently, the Veteran reported that motion was painful and that he had little strength in the finger.  The Veteran was noted to be right hand dominant.  The examiner noted a history of decreased strength and dexterity in the right hand, with flare-ups during inclement weather that made it difficult to do his job as an equipment operator.  

The Veteran indicated that he could not hold or use tools.  There was no amputation or ankylosis of any digit, and there was no gap between the thumb pad and tips of fingers on attempted opposition of thumb and fingers.  There was a gap between fingers and proximal transverse crease of hand on maximal flexion of right ring finger of less than one inch.  There was no decreased strength or dexterity noted and range of motion testing indicated flexion of the right ring finger of 90 degrees with pain at 90 degrees.  There was no additional loss of motion on repetitive use.  On x-ray there were mild degenerative changes at the fourth proximate interphalangeal joint with mild joint space narrowing.  

In June 2012, the Veteran was afforded an additional VA examination.  The Veteran's medical history was noted and the Veteran indicated that he was not currently seeing a doctor for the condition.  On examination, the Veteran was not found to have limitation of motion or painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive use testing without additional limitation of motion.  

There was no gap between thumb pad and fingers and no gap between finger tips and the proximal transverse crease of the palm post-test.  The Veteran was indicated to have no functional loss and no pain on palpation.  Hand grip was found to be normal and there was no ankylosis.  The Veteran was found to have arthritis of the right hand.  

The Veteran reported that he had to stop twice per day and do nothing for an hour due to pain in the hand.  He was noted to work as a heavy equipment operator.  The examiner stated that the condition was not akin to amputation and that there was no limitation of the other digits of the hand due to the right ring finger condition.  He found no limitation in function on examination as tested.  It was noted that the Veteran did report pain, but this was found to be subjective and could not be objectively evaluated.  

A review of the Veteran outpatient records did not indicate findings more severe than were indicated by the VA examination reports.  However, the Veteran did submit statements indicating that he had excruciating pain that affects his job performance, as he uses his hands extensively in his work.  He indicated that he was able to achieve good range of motion, but the finger was still deformed and he still suffers crippling pain.

The evidence of record shows that the Veteran does not have any ankylosis of the right fourth finger.  Thus, his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  As such, he is not entitled to a compensable scheduler evaluation under Diagnostic Codes 5155, 5227 or 5230.  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227, 5230.  Further, while there is evidence of pain in the hand, and some evidence of reduced grip, there was no evidence that the Veteran has limitation of motion of other digits due to his right fourth finger disability, or that his ring finger disability by itself interfered with the overall function of his hand.  Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note. 

The Board has considered whether an increased disability rating is warranted for his right fourth finger disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a noncompensable evaluation for his right fourth finger disability under either Diagnostic Code 5230 or 5227.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  In any event, functional impairment that could be considered the equivalent of ankylosis has not been shown in this case, given the findings noted previously.

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal is denied.  38 U.S.C.A. § 5107(b). 


ORDER

A schedular compensable rating for the service-connected residuals of a right ring finger fracture is denied.



REMAND

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Veteran has asserted that residuals of the right ring finger fracture require that he halt work during the day; and that this affects his job performance, as he uses his hands extensively in his work as a heavy equipment operator.  This satisfies the criteria for referral for consideration of an extraschedular rating. 

Accordingly, the case is REMANDED for the following action:
	
1.  Forward the Veteran's claims file and the prepared statement to the Director, Compensation and Pension Service, for consideration of an extraschedular rating for residuals of a right ring finger fracture pursuant to 38 C.F.R. § 3.321(b). 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


